Mr. Justice Baume delivered the opinion of the court. Plaintiff in error was convicted of the offense of selling intoxicating liquor in the town of Champaign, the same being alleged to be anti-saloon territory, and was sentenced to pay a fine of $50. The judgment must be reversed because of the absence of any proof in the record that the alleged sale of intoxicating liquor was made in the town of Champaign. The insistence of counsel for defendant in error that the court will take judicial notice that the corner of Main and Walnut streets in the city of Champaign is within the territorial limits of the town of Champaign is not tenable. In Gunning v. The People, 189 Ill. 165, it was held that the court would not take judicial notice that certain streets mentioned in the record were in the city of Chicago. The judgment is reversed and the cause remanded. Reversed and remanded.